This office action is in response to the amendments filed on 02/24/2021. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 10 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 19: “…identify, by the processor, an event affecting a node, wherein the node provides external access to a network using an Internet Protocol (IP) address; in response to identifying the event, identify, by the processor, an attribute associated with the IP address; and based on the attribute associated with the IP address, determine, by the processor, whether to move the IP address to another node.…”;

Claim 10, “…. 9 define, by the processor, a network address attribute; and associate, by the processor, the network address attribute with an Internet Protocol (IP) address of a node that provides at least one external service, such that the IBM1P411B/SJO920150008US03 - 3 -node provides the at least one external service at the IP address in accordance with the network address attribute.…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Brown is directed to a method to identify a network event affecting a node of a sub-cluster of nodes of a network, wherein the node provides external access to the network using an Internet Protocol (IP) address.
Reference Park is directed to a method includes sending a request for full-service data to a first Internet protocol (IP) address.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114